STATON, Judge,
dissenting.
I dissent because no serious evidentiary dispute exists regarding the cause of Cantero's death. The three doctors substantially agree. When their testimony is read together, the jury could have easily found that Cantero's death was caused by the severe beating and kicking that he received in the alley. The Majority desires to speculate as a fact finder regarding how Cantero got from the end of the alley to a parking lot approximately one hundred feet away. The jury could have concluded from the evidence that he got up and stumbled over to the parking lot and fell to the ground; or, the jury could have disbelieved the Defendants when they testified that they left him near the end of the alley. The cause of Cantero's death is clear to me, and it was clear to the jury: Cantero was beaten and kicked in the head severely and left mercilessly unattended. Later, he was found and taken to the hospital; there he died. Even if, as the Majority would like to speculate, the fall that caused his death occurred when he tried to get up and walk to the parking lot, the jury could still have found that the flogging he received was the cause of his fall and death.
Schneider v. State (1989), Ind.App., 538 N.E.2d 13 cited by the Majority in its attempt to distinguish between the noun "death" and the verb "kill" while speculating on "cause", supports the jury's finding and the judgment of the trial court in the case before us. In Schneider, the victim was beaten and kicked in much the same way that Cantero had been beaten and kicked here. Upon being warned that a car was coming, Schneider and Morgan abandoned the victim and left him lying helplessly in the street. A car ran over the victim and he later died. Judge Garrard wrote in Schneider that Schneider was not entitled to a lesser includible offense instruction. Judge Garrard stated that:
"It is immaterial whether death resulted from the blows from the defendant or the injuries occasioned by the automobile."
Id. at 15.
and he further reasoned:
"In the present case the jury could reasonably have inferred that when Schneider and Morgan pursued the victim into the street at night and began kicking him as he lay in the street, they knew or were bound to know that if a vehicle came down the street the victim would likely be unable to get out of the way and might be struck. That is precisely what occurred, and it is immaterial which
*1389injuries actually caused the victim's death."
Td.
Here too, the Defendants "... knew or were bound to know ..." that severe harm could befall Cantero in the alley, from others who might find him or from his trying to locate his car.
I agree with Schneider. I disagree with the Majority in this appeal. If Cantero was found near death at the end of the alley where the defendants said they last left him or if he died alone in a parking lot a hundred feet away from the end of the alley is of no consequence. There is no evidence of someone other than the Defendants beating and kicking the victim senseless. Only mere speculation can inject a cause other than the one found by the jury. There is no serious evidentiary dispute as to the cause. I would affirm.